DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-2, 4-5, 7-8 and 10-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 and 10 of the issued patent Kwon et al., US 10,771,600 (Kown’1600 hereinafter). Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the subject matter of the issued patent US 10,771,600 B2.
The table below shows a side by side comparison of the instant application over the issued patent.
Instant Application
Issued patent 10,771,600 B2
1. A method for transmitting a broadcast signal, the method comprising:
compressing headers of Internet Protocol (IP) packets in an IP packet stream to output a compressed IP packet stream, the compressed IP packet stream including Initialization Refresh (IR) packets, a first group of 
extracting context information from the compressed IP packet stream, wherein:
when the context information is extracted only from the IR packets in the compressed IP packet stream, the IR packets are converted to a second group of IR-dynamic packets, and
when the context information is extracted from both of the IR packets and the first group of IR-dynamic packets in the compressed IP packet stream, the IR packets and the first group of IR-dynamic packets are converted to compressed IP packets;
building signaling information including the context information;
encapsulating the signaling information into one or more signaling link layer packets and the compressed IP packet stream into link layer packets that are 



the signaling information including:
an identifier identifying a data pipe corresponding to the signaling information and mode information,





the mode information indicating a first mode when the context information is extracted only from the IR packets in the compressed IP packet stream, and
the mode information indicating a second mode when the context information is extracted from both of the IR packets and the first group of IR-


transmitting a broadcast signal including the one or more signaling link layer packets and the link layer packets that correspond to a plurality of data pipes, one or more data pipes of a plurality of data pipes carrying the one or more signaling link layer packets.



2. The method of claim 1, wherein 
each signaling link layer packet includes a header that indicates a current link layer packet carrying the signaling information, and an additional header that includes a signaling type field and a signaling type extension field,


the signaling type field indicating a type of the signaling information, the signaling type extension field indicating an attribute of the signaling information.




4. An apparatus for transmitting a broadcast signal, the apparatus comprising:
a compression processor configured to compress headers of Internet Protocol (IP) packets in an IP packet stream to output a compressed IP packet stream, the compressed IP packet stream including Initialization Refresh (IR) packets, a first group of IR-dynamic packets, and compressed IP packets;
a packet stream configuration processor configured to extract context 
when the context information is extracted only from the IR packets in the compressed IP packet stream, the IR packets are converted to a second group of IR-dynamic packets, and
when the context information is extracted from both of the IR packets and the first group of IR-dynamic packets in the compressed IP packet stream, the IR packets and the first group of IR-dynamic packets are converted to compressed IP packets;
a signaling generation processor configured to build signaling information including the context information;
an encapsulating processor configured to encapsulate the signaling information into one or more signaling link layer packets and the compressed IP packet stream into link layer packets 


the signaling information including:
an identifier identifying a data pipe corresponding to the signaling information and mode information, 






the mode information indicating a first mode when the context information is extracted only from the IR packets in the compressed IP packet stream, and
the mode information indicating a second mode when the context information is extracted from both of the IR packets and the first group of IR-



5. The apparatus of claim 4,
wherein 
each signaling link layer packet includes a header that indicates a current link layer packet carrying the signaling information, and an additional header that includes a signaling type field and a signaling type extension field, the signaling type field indicating a type of the signaling information, the signaling type extension field indicating an attribute of the signaling information.




a transmitter configured to transmit a broadcast signal including the one or 


7. A method for receiving a broadcast signal, the method comprising:
receiving a broadcast signal,
the broadcast signal including one or more signaling link layer packets and link layer packets that are distinct from the one or more signaling link layer packets, one or more data pipes of a plurality of data pipes carrying the one or more signaling link layer packets;






parsing signaling information from the one or more signaling link layer packets based on information in a header and an additional header in each signaling link layer packet;

8. The method of claim 7, wherein the header in each signaling link layer packet indicates a current link layer packet carrying the signaling information, and the additional header in each signaling link layer packet includes a signaling type field and a signaling type extension field, the signaling type field indicating a type of the signaling information, the signaling type extension field indicating an attribute of the signaling information.

generating a packet stream from the link layer packets based on the signaling information, the signaling 
when the mode information indicates a first mode, a first group of Initialization
Refresh (IR) packets for the packet stream are recovered by using a first group of IR-dynamic packets in the link layer packets and context information for the first mode in the signaling information, and


when the mode information indicates a second mode, a second group of IR packets and a second group of IR-dynamic packets are recovered by using compressed packets in the link layer packets and context information for the second mode in the signaling information; and




10. An apparatus for receiving a broadcast signal, the apparatus comprising:
a tuner configured to receive a broadcast signal,
the broadcast signal including one or more signaling link layer packets and link layer packets that are distinct from the one or more signaling link layer packets, one or more data pipes of a plurality of data pipes carrying the one or more signaling link layer packets;
a signaling parser configured to parse signaling information from the one or more signaling link layer packets based on information in a header and an additional header in each signaling link layer packet;

11. The apparatus of claim 10, 





wherein the header in each signaling link layer packet indicates a current link layer packet carrying the signaling information, and the additional header in each signaling link layer packet includes a signaling type field and a signaling type extension field, the signaling type field indicating a type of the signaling information, the signaling type extension field indicating an attribute of the signaling information.



a recovery processor configured to generate a packet stream from the link 
when the mode information indicates a first mode, a first group of Initialization Refresh (IR) packets for the packet stream are recovered by using a first group of IR-dynamic packets in the link layer packets and context information for the first mode in the signaling information, and
when the mode information indicates a second mode, a second group of IR packets and a second group of IR-dynamic packets are recovered by using compressed packets in the link layer packets and context information for the second mode in the signaling information; and





compressing headers of Internet Protocol (IP) packets in an IP packet stream to output a compressed IP packet stream, the compressed IP packet stream including Initialization Refresh (IR) packets, a first group of 
extracting context information from the compressed IP packet stream, wherein:
when the context information is extracted only from the IR packets in the compressed IP packet stream, the IR packets are converted to a second group of IR-dynamic packets, or
when the context information is extracted from both of the IR packets and the first group of IR-dynamic packets in the compressed IP packet stream, the IR packets and the first group of IR-dynamic packets are converted to compressed IP packets;
building signaling information including the context information;
encapsulating the signaling information into one or more signaling link layer packets and the compressed IP packet stream into link layer packets that are 

2. The method of claim 1, 
wherein the signaling information further includes mode information, wherein:
3. The method of claim 1, wherein the signaling information further includes information identifying the one or more data pipes carrying the one or more signaling link layer packets.


the mode information indicates a first mode when the context information is extracted only from the IR packets in the compressed IP packet stream, and
the mode information indicates a second mode when the context information is extracted from both of the IR packets and the first group of IR-


transmitting a broadcast signal including the one or more signaling link layer packets and the link layer packets that correspond to a plurality of data pipes, one or more data pipes of a plurality of data pipes carrying the one or more signaling link layer packets.


(continuation of claim 1)
each signaling link layer packet including a header that indicates a current link layer packet carrying the signaling information, wherein:
each signaling link layer packet further includes an additional header that includes a signaling type field and a signaling type extension field, 


the signaling type field indicating a type of the signaling information, and the signaling type extension field indicating an attribute of the signaling information; and 



4. A device comprising:


a compression processor configured to compress headers of Internet Protocol (IP) packets in an IP packet stream to output a compressed IP packet stream, the compressed IP packet stream including Initialization Refresh (IR) packets, a first group of IR-dynamic packets, and compressed IP packets;
a packet stream configuration processor configured to extract context 
when the context information is extracted only from the IR packets in the compressed IP packet stream, the IR packets are converted to a second group of IR-dynamic packets, or 
when the context information is extracted from both of the IR packets and the first group of IR-dynamic packets in the compressed IP packet stream the IR packets and the first group of IR-dynamic packets are converted to compressed IP packets;
a signaling generation processor configured to build signaling information including the context information;
an encapsulating processor configured to encapsulate the signaling information into one or more signaling link layer packets and the compressed IP packet stream into link layer packets 

5. The device of claim 4, wherein 
the signaling information further includes mode information, wherein:
6. The device of claim 4, wherein the signaling information further includes information identifying the one or more data pipes carrying the one or more signaling link layer packets.



the mode information indicates a first mode when the context information is extracted only from the IR packets in the compressed IP packet stream, and the mode information indicates a second mode when the context information is extracted from both of the IR packets and the first group of IR-





each signaling link layer packet including a header that indicates a current link layer packet carrying the signaling information, wherein:
each signaling link layer packet further includes an additional header that includes a signaling type field and a signaling type extension field, the signaling type field indicating a type of the signaling information, and the signaling type extension field indicating an attribute of the signaling information; and

a transmission processor configured to transmit a broadcast signal including 


7. A method comprising:

receiving a broadcast signal,
the broadcast signal including one or more signaling link layer packets and link layer packets that are distinct from the one or more signaling link layer packets, one or more data pipes of a plurality of data pipes carrying the one or more signaling link layer packets;

obtaining first signaling information in the received broadcast signal to obtain the one or more signaling link layer packets in the one or more data pipes;

parsing second signaling information from the one or more signaling link layer packets based on information in a header and an additional header in each signaling link layer packet, 


the information in the header indicating a current link layer packet carrying the second signaling information, the additional header including a signaling type field and a signaling type extension field,
the signaling type field indicating a type of the second signaling information, and the signaling type extension field indicating an attribute of the second signaling information;

generating a packet stream from the link layer packets based on the second signaling information, the second 


when the mode information indicates a first mode, a first group of Initialization Refresh (IR) packets for the packet stream are recovered by using a first group of IR-dynamic packets in the link layer packets and context information for the first mode in the second signaling information, or


when the mode information indicates a second mode, a second group of IR packets and a second group of IR-dynamic packets are recovered by using compressed packets in the link layer packets and context information for the second mode in the second signaling information; and




10. A device comprising:


a tuner configured to receive a broadcast signal, the broadcast signal including one or more signaling link layer packets and link layer packets that are distinct from the one or more signaling link layer packets, one or more data pipes of a plurality of data pipes carrying the one or more signaling link layer packets;
a first signaling parsing processor configured to obtain first signaling information in the received broadcast signal to obtain the one or more signaling link layer packets in the one or more data pipes;


a second signaling parsing processor configured to parse second signaling information from the one or more signaling link layer packets based on information in a header and an additional header in each signaling link layer packet, the information in the header indicating a current link layer packet carrying the second signaling information, the additional header including a signaling type field and a signaling type extension field, the signaling type field indicating a type of the second signaling information, and the signaling type extension field indicating an attribute of the second signaling information;


a recovery processor configured to generate a packet stream from the link 


when the mode information indicates a first mode, a first group of Initialization Refresh (IR) packets for the packet stream are recovered by using a first group of IR-dynamic packets in the link layer packets and context information for the first mode in the second signaling information, or
when the mode information indicates a second mode, a second group of IR packets and a second group of IR-dynamic packets are recovered by using compressed packets in the link layer packets and context information for the second mode in the second signaling information, and




Regarding claim 1, Kwon’1600 discloses a method for transmitting a broadcast signal, the method comprising:
compressing headers of Internet Protocol (IP) packets in an IP packet stream to output a compressed IP packet stream, the compressed IP packet stream including Initialization Refresh (IR) packets, a first group of IR-dynamic packets, and compressed IP packets;
extracting context information from the compressed IP packet stream, wherein:
when the context information is extracted only from the IR packets in the compressed IP packet stream, the IR packets are converted to a second group of IR-dynamic packets, and when the context information is extracted from both of the IR packets and the first group of IR-dynamic packets in the compressed IP packet stream, the IR packets and the first group of IR-dynamic packets are converted to compressed IP packets;
building signaling information including the context information;
encapsulating the signaling information into one or more signaling link layer packets and the compressed IP packet stream into link layer packets that are distinct from the one or more signaling link layer packets, the signaling information including:

the mode information indicating a second mode when the context information is extracted from both of the IR packets and the first group of IR-dynamic packets in the compressed IP packet stream; and
transmitting a broadcast signal including the one or more signaling link layer packets and the link layer packets that correspond to a plurality of data pipes, one or more data pipes of a plurality of data pipes carrying the one or more signaling link layer packets (see Kwon’1600, claims 1-3).
Regarding claim 2, Kwon’1600 discloses wherein each signaling link layer packet includes a header that indicates a current link layer packet carrying the signaling information, and an additional header that includes a signaling type field and a signaling type extension field, the signaling type field indicating a type of the signaling information, the signaling type extension field indicating an attribute of the signaling information (see Kwon’1600, claim 1).
Regarding claim 4, Kwon’1600 discloses an apparatus for transmitting a broadcast signal, the apparatus comprising:
a compression processor configured to compress headers of Internet Protocol (IP) packets in an IP packet stream to output a compressed IP packet stream, the compressed IP packet stream including Initialization Refresh (IR) packets, a first group of IR-dynamic packets, and compressed IP packets;

when the context information is extracted only from the IR packets in the compressed IP packet stream, the IR packets are converted to a second group of IR-dynamic packets, and when the context information is extracted from both of the IR packets and the first group of IR-dynamic packets in the compressed IP packet stream, the IR packets and the first group of IR-dynamic packets are converted to compressed IP packets;
a signaling generation processor configured to build signaling information including the context information;
an encapsulating processor configured to encapsulate the signaling information into one or more signaling link layer packets and the compressed IP packet stream into link layer packets that are distinct from the one or more signaling link layer packets, the signaling information including:
an identifier identifying a data pipe corresponding to the signaling information and mode information, the mode information indicating a first mode when the context information is extracted only from the IR packets in the compressed IP packet stream, and
the mode information indicating a second mode when the context information is extracted from both of the IR packets and the first group of IR-dynamic packets in the compressed IP packet stream; and
a transmitter configured to transmit a broadcast signal including the one or more signaling link layer packets and the link layer packets that correspond to a plurality of data pipes, one or more data pipes of a plurality of data pipes carrying the one or more signaling link layer packets (see Kwon’1600, claims 4-6).
Regarding claim 5, Kwon’1600 discloses wherein each signaling link layer packet includes a header that indicates a current link layer packet carrying the signaling information, and an additional header that includes a signaling type field and a signaling type extension field, the signaling type field indicating a type of the signaling information, the signaling type extension field indicating an attribute of the signaling information (see Kwon’1600, claim 4).
Regarding claim 7, Kwon’1600 discloses a method for receiving a broadcast signal, the method comprising:
receiving a broadcast signal,
the broadcast signal including one or more signaling link layer packets and link layer packets that are distinct from the one or more signaling link layer packets, one or more data pipes of a plurality of data pipes carrying the one or more signaling link layer packets;
parsing signaling information from the one or more signaling link layer packets based on information in a header and an additional header in each signaling link layer packet;
generating a packet stream from the link layer packets based on the signaling information, the signaling information including an identifier identifying a data pipe corresponding to the signaling information and mode information, wherein:
when the mode information indicates a first mode, a first group of Initialization
Refresh (IR) packets for the packet stream are recovered by using a first group of IR-dynamic packets in the link layer packets and context information for the first mode in the signaling information, and

decompressing the packet stream to reconstruct Internet Protocol (IP) packets (see Kwon’1600, claim 7).
Regarding claim 8, Kwon’1600 discloses wherein the header in each signaling link layer packet indicates a current link layer packet carrying the signaling information, and the additional header in each signaling link layer packet includes a signaling type field and a signaling type extension field, the signaling type field indicating a type of the signaling information, the signaling type extension field indicating an attribute of the signaling information (see Kwon’1600, claim 7).
Regarding claim 10, Kwon’1600 discloses an apparatus for receiving a broadcast signal, the apparatus comprising:
a tuner configured to receive a broadcast signal,
the broadcast signal including one or more signaling link layer packets and link layer packets that are distinct from the one or more signaling link layer packets, one or more data pipes of a plurality of data pipes carrying the one or more signaling link layer packets;
a signaling parser configured to parse signaling information from the one or more signaling link layer packets based on information in a header and an additional header in each signaling link layer packet;


when the mode information indicates a first mode, a first group of Initialization Refresh (IR) packets for the packet stream are recovered by using a first group of IR-dynamic packets in the link layer packets and context information for the first mode in the signaling information, and
when the mode information indicates a second mode, a second group of IR packets and a second group of IR-dynamic packets are recovered by using compressed packets in the link layer packets and context information for the second mode in the signaling information; and
a decompressor configured to decompress the packet stream to reconstruct Internet Protocol (IP) packets (see Kwon’1600, claim 10).
Regarding claim 11, Kwon’1600 discloses wherein the header in each signaling link layer packet indicates a current link layer packet carrying the signaling information, and the additional header in each signaling link layer packet includes a signaling type field and a signaling type extension field, the signaling type field indicating a type of the signaling information, the signaling type extension field indicating an attribute of the signaling information (see Kwon’1600, claim 10).
Regarding claims 1-2, 4-5, 7-8 and 10-11 the difference between the instant application and the issued patent of Kwon’1600 are minor and could be implied from the teachings of the claimed invention of the issued patent of Kwon’1600.


Examiner’s Comments
The following is examiner’s comments about claims 1-12: 
Claims 1-2, 4-5, 7-8 and 10-11 are subjected to double patenting rejections. The claims would be allowable if amended or file terminal disclaimer to overcome the rejections set forth in this Office action above. The dependent claims would be in condition for allowance if the double patenting rejection from the independent claims is overcome. 

Examiner’s Note
Following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Kim et al., US 2008/0212566 A1 discloses a method and apparatus for transmitting a voice packet through a radio link in a mobile communication system providing a voice service through a packet network inter-working with the Internet, where a voice packet based on an Internet protocol (e.g. a VoIP packet) is received that comprises headers including a User Datagram Protocol (UDP) checksum. The headers of the voice packet are compressed to construct a header-compressed packet including the UDP checksum and a Cyclic 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 03/26/2022